


116 S367 IS: America’s Natural Treasures of Immeasurable Quality Unite, Inspire, and Together Improve the Economies of States Act 
U.S. Senate
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS1st Session
S. 367
IN THE SENATE OF THE UNITED STATES

February 7, 2019
Mr. Udall (for himself, Mr. Blumenthal, Mr. Van Hollen, Mr. Booker, Mr. Wyden, Ms. Hirono, Ms. Duckworth, Ms. Harris, Ms. Cortez Masto, Mr. Leahy, Ms. Smith, Mrs. Feinstein, Mr. Heinrich, Mrs. Gillibrand, Mr. Merkley, Mrs. Murray, Ms. Baldwin, Mr. Schatz, Mr. Durbin, Mr. Cardin, Ms. Klobuchar, Ms. Rosen, Mr. Murphy, and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources

A BILL
To provide for the administration of certain national monuments, to establish a National Monument Enhancement Fund, and to establish certain wilderness areas in the States of New Mexico and Nevada.
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the America’s Natural Treasures of Immeasurable Quality Unite, Inspire, and Together Improve the Economies of States Act  or the ANTIQUITIES Act.  (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Findings.
TITLE I—Administration of certain national monuments 
Sec. 101. Definitions.
Sec. 102. Administration of covered national monuments.
Sec. 103. Description of covered national monuments.
TITLE II—National Monument Enhancement Fund
Sec. 201. Establishment of Fund.
Sec. 202. Authorization of appropriations.
TITLE III—Establishment of certain wilderness areas in the State of New Mexico
Sec. 301. Organ Mountains-Desert Peaks conservation.
Sec. 302. Cerro del Yuta and Río San Antonio Wilderness Areas.
TITLE IV—Designation of wilderness areas in Clark County, Nevada
Sec. 401. Findings.
Sec. 402. Definitions.
Sec. 403. Additions to National Wilderness Preservation System.
Sec. 404. Administration.
Sec. 405. Adjacent management.
Sec. 406. Military, law enforcement, and emergency overflights.
Sec. 407. Release of wilderness study areas.
Sec. 408. Native American cultural and religious uses.
Sec. 409. Wildlife management.
Sec. 410. Wildfire, insect, and disease management.
Sec. 411. Climatological data collection. 
2.FindingsCongress finds that— (1)as established by Federal law, a national monument may only be reduced, diminished, or revoked by an Act of Congress; 
(2)the national monuments under review under Executive Order 13792 (82 Fed. Reg. 20429 (May 1, 2017)) have delivered economic, cultural, and ecological benefits to local communities and the United States; and  (3)legislative actions subsequent to Presidential declarations, such as the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 991), have ratified certain national monuments under review and other national monuments. 
IAdministration of certain national monuments  
101.DefinitionsIn this title: (1)Covered national monumentThe term covered national monument means a national monument described in section 103. 
(2)Secretary concernedThe term Secretary concerned means— (A)the Secretary of the Interior, with respect to a covered national monument under the joint or exclusive jurisdiction of the National Park Service, the Bureau of Land Management, or the United States Fish and Wildlife Service; 
(B)the Secretary of Agriculture, with respect to a covered national monument under the joint or exclusive jurisdiction of the Forest Service; and  (C)the Secretary of Commerce, with respect to a covered national monument under the joint or exclusive jurisdiction of the National Oceanic and Atmospheric Administration. 
102.Administration of covered national monuments 
(a)In generalThe Secretary concerned shall administer each national monument described in section 103 in accordance with— (1)the one or more applicable Presidential proclamations specified in that section that apply to the applicable covered national monument; 
(2)any Act of Congress enacted before December 4, 2017, that provides for an adjustment to the boundary of, or a requirement with respect to the administration of, the applicable covered national monument; and  (3)this Act. 
(b)Maps and legal descriptions 
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary concerned shall— (A)conduct a survey of the boundaries of each covered national monument; and 
(B)file a map and legal description of each covered national monument with— (i)the Committee on Energy and Natural Resources of the Senate; and 
(ii)the Committee on Natural Resources of the House of Representatives.  (2)Force of lawThe maps and legal descriptions filed under paragraph (1)(B) shall have the same force and effect as if included in this Act, except that the Secretary concerned may correct errors in the legal descriptions and maps. 
(3)Public availabilityThe maps and legal descriptions filed under paragraph (1)(B) shall be on file and available for public inspection in the appropriate offices of the Secretary concerned.  (c)Management planIf a management plan has not been prepared for a covered national monument as of the date of enactment of this Act, not later than 2 years after the date of enactment of this Act, the Secretary concerned shall prepare a management plan for the covered national monument, in accordance with— 
(1)the one or more Presidential proclamations specified in section 103 that apply to the applicable covered national monument; and  (2)any other applicable Federal law (including regulations). 
(d)FundingA covered national monument shall be eligible to receive funds from the National Monument Enhancement Fund established by section 201(a).  103.Description of covered national monumentsThe following are the national monuments referred to in section 102(a): 
(1)Birmingham Civil Rights National Monument, AlabamaThe Birmingham Civil Rights National Monument established in the State of Alabama by Presidential Proclamation 9565, as issued on January 12, 2017 (54 U.S.C. 320301 note).  (2)Freedom Riders National Monument, AlabamaThe Freedom Riders National Monument established in the State of Alabama by Presidential Proclamation 9566, as issued on January 12, 2017 (54 U.S.C. 320301 note). 
(3)Agua Fria National Monument, ArizonaThe Agua Fria National Monument established in the State of Arizona by Presidential Proclamation 7263, as issued on January 11, 2000 (54 U.S.C. 320301 note).  (4)Grand Canyon-Parashant National Monument, ArizonaThe Grand Canyon-Parashant National Monument established in the State of Arizona by Presidential Proclamation 7265, as issued on January 11, 2000 (54 U.S.C. 320301 note). 
(5)Ironwood Forest National Monument, ArizonaThe Ironwood Forest National Monument established in the State of Arizona by Presidential Proclamation 7320, as issued on June 9, 2000 (54 U.S.C. 320301 note).  (6)Sonoran Desert National Monument, ArizonaThe Sonoran Desert National Monument established in the State of Arizona by Presidential Proclamation 7397, as issued on January 17, 2001 (54 U.S.C. 320301 note). 
(7)Vermilion Cliffs National Monument, ArizonaThe Vermilion Cliffs National Monument established in the State of Arizona by Presidential Proclamation 7374, as issued on November 9, 2000 (54 U.S.C. 320301 note).  (8)Berryessa Snow Mountain National Monument, CaliforniaThe Berryessa Snow Mountain National Monument established in the State of California by Presidential Proclamation 9298, as issued on July 10, 2015 (54 U.S.C. 320301 note). 
(9)California Coastal National Monument, CaliforniaThe California Coastal National Monument established in the State of California by Presidential Proclamation 7264, as issued on January 11, 2000 (54 U.S.C. 320301 note), Presidential Proclamation 9089, as issued on March 11, 2014 (54 U.S.C. 320301 note), and Presidential Proclamation 9563, as issued on January 12, 2017 (54 U.S.C. 320301 note).  (10)Carrizo Plain National Monument, CaliforniaThe Carrizo Plain National Monument established in the State of California by Presidential Proclamation 7393, as issued on January 17, 2001 (54 U.S.C. 320301 note). 
(11)Castle Mountains National Monument, CaliforniaThe Castle Mountains National Monument established in the State of California by Presidential Proclamation 9394, as issued on February 12, 2016 (54 U.S.C. 320301 note).  (12)César E. Chávez National Monument, CaliforniaThe César E. Chávez National Monument established in the State of California by Presidential Proclamation 8884, as issued on October 8, 2012 (54 U.S.C. 320301 note). 
(13)Fort Ord National Monument, CaliforniaThe Fort Ord National Monument established in the State of California by Presidential Proclamation 8803, as issued on April 20, 2012 (54 U.S.C. 320301 note).  (14)Giant Sequoia National Monument, CaliforniaThe Giant Sequoia National Monument established in the State of California by Presidential Proclamation 7295, as issued on April 15, 2000 (54 U.S.C. 320301 note). 
(15)Mojave Trails National Monument, CaliforniaThe Mojave Trails National Monument established in the State of California by Presidential Proclamation 9395, as issued on February 12, 2016 (54 U.S.C. 320301 note).  (16)San Gabriel Mountains National Monument, CaliforniaThe San Gabriel Mountains National Monument established in the State of California by Presidential Proclamation 9194, as issued on October 10, 2014 (54 U.S.C. 320301 note). 
(17)Sand to Snow National Monument, CaliforniaThe Sand to Snow National Monument established in the State of California by Presidential Proclamation 9396, as issued on February 12, 2016 (54 U.S.C. 320301 note).  (18)Browns Canyon National Monument, ColoradoThe Browns Canyon National Monument established in the State of Colorado by Presidential Proclamation 9232, as issued on February 19, 2015 (54 U.S.C. 320301 note). 
(19)Canyons of the Ancients National Monument, ColoradoThe Canyons of the Ancients National Monument established in the State of Colorado by Presidential Proclamation 7317, as issued on June 9, 2000 (54 U.S.C. 320301 note).  (20)Chimney Rock National Monument, ColoradoThe Chimney Rock National Monument established in the State of Colorado by Presidential Proclamation 8868, as issued on September 21, 2012 (54 U.S.C. 320301 note). 
(21)Belmont-Paul Women's Equality National Monument, Washington, DCThe Belmont-Paul Women's Equality National Monument established in Washington, DC, by Presidential Proclamation 9423, as issued on April 12, 2016 (54 U.S.C. 320301 note).  (22)President Lincoln and Soldiers' Home National Monument, Washington, DCThe President Lincoln and Soldiers' Home National Monument established in Washington, DC, by Presidential Proclamation 7329, as issued on July 7, 2000 (54 U.S.C. 320301 note). 
(23)Honouliuli National Monument, HawaiiThe Honouliuli National Monument established in the State of Hawaii by Presidential Proclamation 9234, as issued on February 24, 2015 (54 U.S.C. 320301 note).  (24)Pullman National Monument, IllinoisThe Pullman National Monument established in the State of Illinois by Presidential Proclamation 9233, as issued on February 19, 2015 (54 U.S.C. 320301 note). 
(25)Camp Nelson National Monument, KentuckyThe Camp Nelson National Monument established in the State of Kentucky by Presidential Proclamation 9811, as issued on October 26, 2018 (83 Fed. Reg. 54845 (October 31, 2018)).  (26)Katahdin Woods and Waters National Monument, MaineThe Katahdin Woods and Waters National Monument established in the State of Maine by Presidential Proclamation 9476, as issued on August 24, 2016 (54 U.S.C. 320301 note). 
(27)Pompeys Pillar National Monument, MontanaThe Pompeys Pillar National Monument established in the State of Montana by Presidential Proclamation 7396, as issued on January 17, 2001 (54 U.S.C. 320301 note).  (28)Upper Missouri River Breaks National Monument, MontanaThe Upper Missouri River Breaks National Monument established in the State of Montana by Presidential Proclamation 7398, as issued on January 17, 2001 (54 U.S.C. 320301 note). 
(29)Basin and Range National Monument, NevadaThe Basin and Range National Monument established in the State of Nevada by Presidential Proclamation 9297, as issued on July 10, 2015 (54 U.S.C. 320301 note).  (30)Gold Butte National Monument, NevadaThe Gold Butte National Monument established in the State of Nevada by Presidential Proclamation 9559, as issued on December 28, 2016 (54 U.S.C. 320301 note). 
(31)Kasha-Katuwe Tent Rocks National Monument, New MexicoThe Kasha-Katuwe Tent Rocks National Monument established in the State of New Mexico by Presidential Proclamation 7394, as issued on January 17, 2001 (54 U.S.C. 320301 note).  (32)Organ Mountains-Desert Peaks National Monument, New MexicoThe Organ Mountains-Desert Peaks National Monument established in the State of New Mexico by Presidential Proclamation 9131, as issued on May 21, 2014 (54 U.S.C. 320301 note). 
(33)Río Grande del Norte National Monument, New MexicoThe Río Grande del Norte National Monument established in the State of New Mexico by Presidential Proclamation 8946, as issued on March 25, 2013 (54 U.S.C. 320301 note).  (34)African Burial Ground National Monument, New YorkThe African Burial Ground National Monument established in the State of New York by Presidential Proclamation 7984, as issued on February 27, 2006 (54 U.S.C. 320301 note). 
(35)Governors Island National Monument, New YorkThe Governors Island National Monument established in the State of New York by Presidential Proclamation 7647, as issued on February 7, 2003 (54 U.S.C. 320301 note).  (36)Stonewall National Monument, New YorkThe Stonewall National Monument established in the State of New York by Presidential Proclamation 9465, as issued on June 24, 2016 (54 U.S.C. 320301 note). 
(37)Charles Young Buffalo Soldiers National Monument, OhioThe Charles Young Buffalo Soldiers National Monument established in the State of Ohio by Presidential Proclamation 8945, as issued on March 25, 2013 (54 U.S.C. 320301 note).  (38)Cascade-Siskiyou National Monument, Oregon and CaliforniaThe Cascade-Siskiyou National Monument established in the States of Oregon and California by Presidential Proclamation 7318, as issued on June 9, 2000 (54 U.S.C. 320301 note), and Presidential Proclamation 9564, as issued on January 12, 2017 (54 U.S.C. 320301 note). 
(39)Reconstruction Era National Monument, South CarolinaThe Reconstruction Era National Monument established in the State of South Carolina by Presidential Proclamation 9567, as issued on January 12, 2017 (54 U.S.C. 320301 note).  (40)Waco Mammoth National Monument, TexasThe Waco Mammoth National Monument established in the State of Texas by Presidential Proclamation 9299, as issued on July 10, 2015 (54 U.S.C. 320301 note). 
(41)Bears Ears National Monument, UtahThe Bears Ears National Monument established in the State of Utah by Presidential Proclamation 9558, as issued on December 28, 2016 (54 U.S.C. 320301 note), except that the boundaries of the Bears Ears National Monument shall be modified to encompass the approximately 1,931,997 acres of Federal land generally depicted on the map on page 6 of the proposal entitled Proposal to President Barack Obama for the Creation of Bears Ears National Monument, prepared by the Bears Ears Inter-Tribal Coalition, and dated October 15, 2015.  (42)Grand Staircase-Escalante National Monument, UtahThe Grand Staircase-Escalante National Monument established in the State of Utah by Presidential Proclamation 6920, as issued on September 18, 1996 (54 U.S.C. 320301 note). 
(43)Fort Monroe National Monument, VirginiaThe Fort Monroe National Monument established in the State of Virginia by Presidential Proclamation 8750, as issued on November 1, 2011 (54 U.S.C. 320301 note).  (44)Hanford Reach National Monument, WashingtonThe Hanford Reach National Monument established in the State of Washington by Presidential Proclamation 7319, as issued on June 9, 2000 (54 U.S.C. 320301 note). 
(45)San Juan Islands National Monument, WashingtonThe San Juan Islands National Monument established in the State of Washington by Presidential Proclamation 8947, as issued on March 25, 2013 (54 U.S.C. 320301 note).  (46)Virgin Islands Coral Reef National Monument, United States Virgin IslandsThe Virgin Islands Coral Reef National Monument established in the United States Virgin Islands by Presidential Proclamation 7399, as issued on January 17, 2001 (54 U.S.C. 320301 note). 
(47)Northeast Canyons and Seamounts Marine National Monument, Atlantic OceanThe Northeast Canyons and Seamounts Marine National Monument established in the Atlantic Ocean by Presidential Proclamation 9496, as issued on September 15, 2016 (54 U.S.C. 320301 note).  (48)Pacific Remote Islands Marine National Monument, Pacific OceanThe Pacific Remote Islands Marine National Monument established in the Pacific Ocean by Presidential Proclamation 8336, as issued on January 6, 2009 (54 U.S.C. 320301 note), and by Presidential Proclamation 9173, as issued on September 25, 2014 (54 U.S.C. 320301 note). 
(49)Rose Atoll Marine National Monument, American SamoaThe Rose Atoll Marine National Monument established in American Samoa and the Pacific Ocean by Presidential Proclamation 8337, as issued on January 6, 2009 (54 U.S.C. 320301 note).  (50)Marianas Trench National Monument, Commonwealth of the Northern Mariana IslandsThe Marianas Trench Marine National Monument established in the Commonwealth of the Northern Mariana Islands and the Pacific Ocean by Presidential Proclamation 8335, as issued on January 6, 2009 (54 U.S.C. 320301 note). 
(51)Papahānaumokuākea Marine National Monument, HawaiiThe Papahānaumokuākea Marine National Monument established in the State of Hawaii and the Pacific Ocean by Presidential Proclamation 8031, as issued on June 15, 2006 (54 U.S.C. 320301 note), and Presidential Proclamation 9478, as issued on August 25, 2016 (54 U.S.C. 320301 note).  (52)World War II Valor in the Pacific National Monument, Alaska, California, and HawaiiThe World War II Valor in the Pacific National Monument established in the States of Alaska, California, and Hawaii by Presidential Proclamation 8327, as issued on December 5, 2008 (54 U.S.C. 320301 note). 
IINational Monument Enhancement Fund 
201.Establishment of Fund 
(a)EstablishmentThere is established in the Treasury a fund, to be known as the National Monument Enhancement Fund (referred to in this title as the Fund), consisting of such amounts as are appropriated to the Fund under section 202.  (b)PurposesThe purposes of the Fund are— 
(1)to provide funds to the Bureau of Land Management, the Forest Service, the National Park Service, the United States Fish and Wildlife Service, and the National Oceanographic and Atmospheric Administration for the development of management plans for national monuments designated under section 320301 of title 54, United States Code;  (2)to provide funds for the Federal acquisition and development of certain land and other areas; and 
(3)to provide funds to develop and enhance the recreational infrastructure on land designated as a national monument under section 320301 of title 54, United States Code.  202.Authorization of appropriationsThere is authorized to be appropriated to the Fund $100,000,000 for fiscal year 2018 and each fiscal year thereafter, to remain available until expended. 
IIIEstablishment of certain wilderness areas in the State of New Mexico 
301.Organ Mountains-Desert Peaks conservation 
(a)DefinitionsIn this section: (1)MonumentThe term Monument means the Organ Mountains-Desert Peaks National Monument established by Presidential Proclamation 9131, as issued on May 21, 2014 (54 U.S.C. 320301 note). 
(2)SecretaryThe term Secretary means the Secretary of the Interior.  (3)StateThe term State means the State of New Mexico. 
(4)Wilderness areaThe term wilderness area means a wilderness area designated by subsection (b)(1).  (b)Designation of wilderness areas (1)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness and as components of the National Wilderness Preservation System: 
(A)Aden lava flow wildernessCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 27,673 acres, as generally depicted on the map entitled Potrillo Mountains Complex and dated September 27, 2018, which shall be known as the Aden Lava Flow Wilderness.  (B)Broad canyon wildernessCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 13,902 acres, as generally depicted on the map entitled Desert Peaks Complex and dated October 1, 2018, which shall be known as the Broad Canyon Wilderness. 
(C)Cinder cone wildernessCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 16,935 acres, as generally depicted on the map entitled Potrillo Mountains Complex and dated September 27, 2018, which shall be known as the Cinder Cone Wilderness.  (D)East potrillo mountains wildernessCertain land administered by the Bureau of Land Management in Doña Ana and Luna counties comprising approximately 12,155 acres, as generally depicted on the map entitled Potrillo Mountains Complex and dated September 27, 2018, which shall be known as the East Potrillo Mountains Wilderness. 
(E)Mount riley wildernessCertain land administered by the Bureau of Land Management in Doña Ana and Luna counties comprising approximately 8,382 acres, as generally depicted on the map entitled Potrillo Mountains Complex and dated September 27, 2018, which shall be known as the Mount Riley Wilderness.  (F)Organ mountains wildernessCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 19,916 acres, as generally depicted on the map entitled Organ Mountains Area and dated September 21, 2016, which shall be known as the Organ Mountains Wilderness, the boundary of which shall be offset 400 feet from the centerline of Dripping Springs Road in T. 23 S., R. 04 E., sec. 7, New Mexico Principal Meridian. 
(G)Potrillo mountains wildernessCertain land administered by the Bureau of Land Management in Doña Ana and Luna counties comprising approximately 105,085 acres, as generally depicted on the map entitled Potrillo Mountains Complex and dated September 27, 2018, which shall be known as the Potrillo Mountains Wilderness.  (H)Robledo mountains wildernessCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 16,776 acres, as generally depicted on the map entitled Desert Peaks Complex and dated October 1, 2018, which shall be known as the Robledo Mountains Wilderness. 
(I)Sierra de las uvas wildernessCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 11,114 acres, as generally depicted on the map entitled Desert Peaks Complex and dated October 1, 2018, which shall be known as the Sierra de las Uvas Wilderness.  (J)Whitethorn wildernessCertain land administered by the Bureau of Land Management in Doña Ana and Luna counties comprising approximately 9,616 acres, as generally depicted on the map entitled Potrillo Mountains Complex and dated September 27, 2018, which shall be known as the Whitethorn Wilderness. 
(2)Maps and legal descriptions 
(A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file maps and legal descriptions of the wilderness areas with— (i)the Committee on Energy and Natural Resources of the Senate; and 
(ii)the Committee on Natural Resources of the House of Representatives.  (B)Force of lawThe maps and legal descriptions filed under subparagraph (A) shall have the same force and effect as if included in this Act, except that the Secretary may correct errors in the maps and legal descriptions. 
(C)Public availabilityThe maps and legal descriptions filed under subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.  (3)ManagementSubject to valid existing rights, the wilderness areas shall be administered by the Secretary— 
(A)as components of the National Landscape Conservation System; and  (B)in accordance with— 
(i)this section; and  (ii)the Wilderness Act (16 U.S.C. 1131 et seq.), except that— 
(I)any reference in the Wilderness Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act; and  (II)any reference in the Wilderness Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary. 
(4)Incorporation of acquired land and interests in landAny land or interest in land that is within the boundary of a wilderness area that is acquired by the United States shall— (A)become part of the wilderness area within the boundaries of which the land is located; and 
(B)be managed in accordance with— (i)the Wilderness Act (16 U.S.C. 1131 et seq.); 
(ii)this section; and  (iii)any other applicable laws. 
(5)GrazingGrazing of livestock in the wilderness areas, where established before the date of enactment of this Act, shall be administered in accordance with— (A)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and 
(B)the guidelines set forth in Appendix A of the Report of the Committee on Interior and Insular Affairs to accompany H.R. 2570 of the 101st Congress (H. Rept. 101–405).  (6)Military overflightsNothing in this subsection restricts or precludes— 
(A)low-level overflights of military aircraft over the wilderness areas, including military overflights that can be seen or heard within the wilderness areas;  (B)the designation of new units of special airspace over the wilderness areas; or 
(C)the use or establishment of military flight training routes over the wilderness areas.  (7)Buffer zones (A)In generalNothing in this subsection creates a protective perimeter or buffer zone around any wilderness area. 
(B)Activities outside wilderness areasThe fact that an activity or use on land outside any wilderness area can be seen or heard within the wilderness area shall not preclude the activity or use outside the boundary of the wilderness area.  (8)ParaglidingThe use of paragliding within areas of the East Potrillo Mountains Wilderness designated by paragraph (1)(D) in which the use has been established before the date of enactment of this Act, shall be allowed to continue in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), subject to any terms and conditions that the Secretary determines to be necessary. 
(9)Climatologic data collectionSubject to such terms and conditions as the Secretary may prescribe, nothing in this section precludes the installation and maintenance of hydrologic, meteorologic, or climatologic collection devices in wilderness areas if the facilities and access to the facilities are essential to flood warning, flood control, or water reservoir operation activities.  (10)Fish and wildlifeNothing in this section affects the jurisdiction of the State with respect to fish and wildlife located on public land in the State, except that the Secretary, after consultation with the New Mexico Department of Game and Fish, may designate zones where, and establish periods during which, no hunting or fishing shall be permitted for reasons of public safety, administration, or compliance with applicable law. 
(11)Withdrawals 
(A)In generalSubject to valid existing rights, the Federal land within the wilderness areas and any land or interest in land that is acquired by the United States in the wilderness areas after the date of enactment of this Act is withdrawn from— (i)entry, appropriation, or disposal under the public land laws; 
(ii)location, entry, and patent under the mining laws; and  (iii)operation of the mineral leasing, mineral materials, and geothermal leasing laws. 
(B)Parcel bThe approximately 6,498 acres of land generally depicted as Parcel B on the map entitled Organ Mountains Area and dated September 21, 2016, is withdrawn in accordance with subparagraph (A), except that the land is not withdrawn for purposes of the issuance of oil and gas pipeline or road rights-of-way.  (C)Parcel cThe approximately 1,297 acres of land generally depicted as Parcel C on the map entitled Organ Mountains Area and dated September 21, 2016, is withdrawn in accordance with subparagraph (A), except that the land is not withdrawn from disposal under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.). 
(D)Parcel d 
(i)In generalThe Secretary of the Army shall allow for the conduct of certain recreational activities on the approximately 2,035 acres of land generally depicted as Parcel D on the map entitled Organ Mountains Area and dated September 21, 2016 (referred to in this subparagraph as the parcel), which is a portion of the public land withdrawn and reserved for military purposes by Public Land Order 833 dated May 21, 1952 (17 Fed. Reg. 4822).  (ii)Outdoor recreation plan (I)In generalThe Secretary of the Army shall develop a plan for public outdoor recreation on the parcel that is consistent with the primary military mission of the parcel. 
(II)RequirementIn developing the plan under subclause (I), the Secretary of the Army shall ensure, to the maximum extent practicable, that outdoor recreation activities may be conducted on the parcel, including hunting, hiking, wildlife viewing, and camping.  (iii)ClosuresThe Secretary of the Army may close the parcel or any portion of the parcel to the public as the Secretary of the Army determines to be necessary to protect— 
(I)public safety; or  (II)the safety of the military members training on the parcel. 
(iv)Transfer of administrative jurisdiction; withdrawal 
(I)In generalOn a determination by the Secretary of the Army that military training capabilities, personnel safety, and installation security would not be hindered as a result of the transfer to the Secretary of administrative jurisdiction over the parcel, the Secretary of the Army shall transfer to the Secretary administrative jurisdiction over the parcel.  (II)WithdrawalOn transfer of the parcel under subclause (I), the parcel shall be— 
(aa)under the jurisdiction of the Director of the Bureau of Land Management; and  (bb)withdrawn from— 
(AA)entry, appropriation, or disposal under the public land laws;  (BB)location, entry, and patent under the mining laws; and 
(CC)operation of the mineral leasing, mineral materials, and geothermal leasing laws.  (III)ReservationOn transfer under subclause (I), the parcel shall be reserved for management of the resources of, and military training conducted on, the parcel in accordance with a memorandum of understanding entered into under clause (v). 
(v)Memorandum of understanding relating to military training 
(I)In generalIf, after the transfer of the parcel under clause (iv)(I), the Secretary of the Army requests that the Secretary enter into a memorandum of understanding, the Secretary shall enter into a memorandum of understanding with the Secretary of the Army providing for the conduct of military training on the parcel.  (II)RequirementsThe memorandum of understanding entered into under subclause (I) shall— 
(aa)address the location, frequency, and type of training activities to be conducted on the parcel;  (bb)provide to the Secretary of the Army access to the parcel for the conduct of military training; 
(cc)authorize the Secretary or the Secretary of the Army to close the parcel or a portion of the parcel to the public as the Secretary or the Secretary of the Army determines to be necessary to protect— (AA)public safety; or 
(BB)the safety of the military members training; and  (dd)to the maximum extent practicable, provide for the protection of natural, historic, and cultural resources in the area of the parcel. 
(vi)Military overflightsNothing in this subparagraph restricts or precludes— (I)low-level overflights of military aircraft over the parcel, including military overflights that can be seen or heard within the parcel; 
(II)the designation of new units of special airspace over the parcel; or  (III)the use or establishment of military flight training routes over the parcel. 
(12)Robledo mountains 
(A)In generalThe Secretary shall manage the Federal land described in subparagraph (B) in a manner that preserves the character of the land for the future inclusion of the land in the National Wilderness Preservation System.  (B)Land descriptionThe land referred to in subparagraph (A) is certain land administered by the Bureau of Land Management, comprising approximately 100 acres as generally depicted as Lookout Peak Communication Site on the map entitled Desert Peaks Complex and dated October 1, 2018. 
(C)UsesThe Secretary shall permit only such uses on the land described in subparagraph (B) as were permitted on the date of enactment of this Act.  (13)Release of wilderness study areasCongress finds that, for purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the public land in Doña Ana County administered by the Bureau of Land Management not designated as wilderness by paragraph (1) or described in paragraph (12)— 
(A)has been adequately studied for wilderness designation;  (B)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and 
(C)shall be managed in accordance with— (i)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); 
(ii)this section; and  (iii)any other applicable laws. 
(14)Private landIn accordance with section 5 of the Wilderness Act (16 U.S.C. 1134), the Secretary shall ensure adequate access to non-Federal land located within the boundary of a wilderness area.  (c)Border security (1)In generalNothing in this section— 
(A)prevents the Secretary of Homeland Security from undertaking law enforcement and border security activities, in accordance with section 4(c) of the Wilderness Act (16 U.S.C. 1133(c)), within the wilderness areas, including the ability to use motorized access within a wilderness area while in pursuit of a suspect;  (B)affects the 2006 Memorandum of Understanding among the Department of Homeland Security, the Department of the Interior, and the Department of Agriculture regarding cooperative national security and counterterrorism efforts on Federal land along the borders of the United States; or 
(C)prevents the Secretary of Homeland Security from conducting any low-level overflights over the wilderness areas that may be necessary for law enforcement and border security purposes.  (2)Withdrawal and administration of certain area (A)WithdrawalThe area identified as Parcel A on the map entitled Potrillo Mountains Complex and dated September 27, 2018, is withdrawn in accordance with subsection (b)(11)(A). 
(B)AdministrationExcept as provided in subparagraphs (C) and (D), the Secretary shall administer the area described in subparagraph (A) in a manner that, to the maximum extent practicable, protects the wilderness character of the area.  (C)Use of motor vehiclesThe use of motor vehicles, motorized equipment, and mechanical transport shall be prohibited in the area described in subparagraph (A) except as necessary for— 
(i)the administration of the area (including the conduct of law enforcement and border security activities in the area); or  (ii)grazing uses by authorized permittees. 
(D)Effect of subsectionNothing in this paragraph precludes the Secretary from allowing within the area described in subparagraph (A) the installation and maintenance of communication or surveillance infrastructure necessary for law enforcement or border security activities.  (3)Restricted RouteThe route excluded from the Potrillo Mountains Wilderness identified as Restricted—Administrative Access on the map entitled Potrillo Mountains Complex and dated September 27, 2018, shall be— 
(A)closed to public access; but  (B)available for administrative and law enforcement uses, including border security activities. 
(d)Organ Mountains-Desert Peaks National Monument 
(1)Management planIn preparing and implementing the management plan for the Monument, the Secretary shall include a watershed health assessment to identify opportunities for watershed restoration.  (2)Incorporation of acquired state trust land and interests in state trust land (A)In generalAny land or interest in land that is within the State trust land described in subparagraph (B) that is acquired by the United States shall— 
(i)become part of the Monument; and  (ii)be managed in accordance with— 
(I)Presidential Proclamation 9131, as issued on May 21, 2014 (54 U.S.C. 320301 note);  (II)this section; and 
(III)any other applicable laws.  (B)Description of state trust landThe State trust land referred to in subparagraph (A) is the State trust land in T. 22 S., R. 01 W., New Mexico Principal Meridian and T. 22 S., R. 02 W., New Mexico Principal Meridian. 
(3)Land exchanges 
(A)In generalSubject to subparagraphs (C) through (F), the Secretary shall attempt to enter into an agreement to initiate an exchange under section 2201.1 of title 43, Code of Federal Regulations (or successor regulations), with the Commissioner of Public Lands of New Mexico, by the date that is 18 months after the date of enactment of this Act, to provide for a conveyance to the State of all right, title, and interest of the United States in and to Bureau of Land Management land in the State identified under subparagraph (B) in exchange for the conveyance by the State to the Secretary of all right, title, and interest of the State in and to parcels of State trust land within the boundary of the Monument identified under that subparagraph or described in paragraph (2)(B).  (B)Identification of land for exchangeThe Secretary and the Commissioner of Public Lands of New Mexico shall jointly identify the Bureau of Land Management land and State trust land eligible for exchange under this paragraph, the exact acreage and legal description of which shall be determined by surveys approved by the Secretary and the New Mexico State Land Office. 
(C)Applicable lawA land exchange under subparagraph (A) shall be carried out in accordance with section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716).  (D)ConditionsA land exchange under subparagraph (A) shall be subject to— 
(i)valid existing rights; and  (ii)such terms as the Secretary and the State shall establish. 
(E)Valuation, appraisals, and equalization 
(i)In generalThe value of the Bureau of Land Management land and the State trust land to be conveyed in a land exchange under this paragraph— (I)shall be equal, as determined by appraisals conducted in accordance with clause (ii); or 
(II)if not equal, shall be equalized in accordance with clause (iii).  (ii)Appraisals (I)In generalThe Bureau of Land Management land and State trust land to be exchanged under this paragraph shall be appraised by an independent, qualified appraiser that is agreed to by the Secretary and the State. 
(II)RequirementsAn appraisal under subclause (I) shall be conducted in accordance with— (aa)the Uniform Appraisal Standards for Federal Land Acquisitions; and 
(bb)the Uniform Standards of Professional Appraisal Practice.  (iii)Equalization (I)In generalIf the value of the Bureau of Land Management land and the State trust land to be conveyed in a land exchange under this paragraph is not equal, the value may be equalized by— 
(aa)making a cash equalization payment to the Secretary or to the State, as appropriate, in accordance with section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)); or  (bb)reducing the acreage of the Bureau of Land Management land or State trust land to be exchanged, as appropriate. 
(II)Cash equalization paymentsAny cash equalization payments received by the Secretary under subclause (I)(aa) shall be— (aa)deposited in the Federal Land Disposal Account established by section 206(a) of the Federal Land Transaction Facilitation Act (43 U.S.C. 2305(a)); and 
(bb)used in accordance with that Act.  (F)LimitationNo exchange of land shall be conducted under this paragraph unless mutually agreed to by the Secretary and the State. 
302.Cerro del Yuta and Río San Antonio Wilderness Areas 
(a)DefinitionsIn this section: (1)MapThe term map means the map entitled Río Grande del Norte National Monument Proposed Wilderness Areas and dated July 28, 2015. 
(2)SecretaryThe term Secretary means the Secretary of the Interior.  (3)Wilderness areaThe term wilderness area means a wilderness area designated by subsection (b)(1). 
(b)Designation of Cerro del Yuta and Río San Antonio Wilderness Areas 
(1)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the Río Grande del Norte National Monument are designated as wilderness and as components of the National Wilderness Preservation System: (A)Cerro del yuta wildernessCertain land administered by the Bureau of Land Management in Taos County, New Mexico, comprising approximately 13,420 acres as generally depicted on the map, which shall be known as the Cerro del Yuta Wilderness. 
(B)Río san antonio wildernessCertain land administered by the Bureau of Land Management in Río Arriba County, New Mexico, comprising approximately 8,120 acres, as generally depicted on the map, which shall be known as the Río San Antonio Wilderness.  (2)Management of wilderness areasSubject to valid existing rights, the wilderness areas shall be administered in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and this section, except that with respect to the wilderness areas designated by this section— 
(A)any reference to the effective date of the Wilderness Act shall be considered to be a reference to the date of enactment of this Act; and  (B)any reference in the Wilderness Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary. 
(3)Incorporation of acquired land and interests in landAny land or interest in land within the boundary of the wilderness areas that is acquired by the United States shall— (A)become part of the wilderness area in which the land is located; and 
(B)be managed in accordance with— (i)the Wilderness Act (16 U.S.C. 1131 et seq.); 
(ii)this section; and  (iii)any other applicable laws. 
(4)GrazingGrazing of livestock in the wilderness areas, where established before the date of enactment of this Act, shall be administered in accordance with— (A)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and 
(B)the guidelines set forth in appendix A of the Report of the Committee on Interior and Insular Affairs to accompany H.R. 2570 of the 101st Congress (H. Rept. 101–405).  (5)Buffer zones (A)In generalNothing in this section creates a protective perimeter or buffer zone around the wilderness areas. 
(B)Activities outside wilderness areasThe fact that an activity or use on land outside a wilderness area can be seen or heard within the wilderness area shall not preclude the activity or use outside the boundary of the wilderness area.  (6)Release of wilderness study areasCongress finds that, for purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the public land within the San Antonio Wilderness Study Area not designated as wilderness by this subsection— 
(A)has been adequately studied for wilderness designation;  (B)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and 
(C)shall be managed in accordance with title I.  (7)Maps and legal descriptions (A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file the map and legal descriptions of the wilderness areas with— 
(i)the Committee on Energy and Natural Resources of the Senate; and  (ii)the Committee on Natural Resources of the House of Representatives. 
(B)Force of lawThe map and legal descriptions filed under subparagraph (A) shall have the same force and effect as if included in this Act, except that the Secretary may correct errors in the legal description and map.  (C)Public availabilityThe map and legal descriptions filed under subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management. 
(8)National landscape conservation systemThe wilderness areas shall be administered as components of the National Landscape Conservation System.  (9)Fish and wildlifeNothing in this section affects the jurisdiction of the State of New Mexico with respect to fish and wildlife located on public land in the State. 
(10)WithdrawalsSubject to valid existing rights, any Federal land within the wilderness areas designated by paragraph (1), including any land or interest in land that is acquired by the United States after the date of enactment of this Act, is withdrawn from— (A)entry, appropriation, or disposal under the public land laws; 
(B)location, entry, and patent under the mining laws; and  (C)operation of the mineral leasing, mineral materials, and geothermal leasing laws. 
(11)Treaty rightsNothing in this section enlarges, diminishes, or otherwise modifies any treaty rights.  IVDesignation of wilderness areas in Clark County, Nevada 401.FindingsCongress finds that— 
(1)public land administered by the Bureau of Land Management in the County contains unique and spectacular natural, cultural, and historical resources, including— (A)priceless habitat for numerous species of plants and wildlife; 
(B)thousands of acres of land that remain in a natural state; and  (C)numerous sites containing significant cultural and historical artifacts; and 
(2)continued preservation of the public land would benefit the County and all of the United States by— (A)ensuring the conservation of ecologically diverse habitat; 
(B)protecting prehistoric cultural resources;  (C)conserving primitive recreational resources; and 
(D)protecting air and water quality.  402.DefinitionsIn this title: 
(1)CountyThe term County means Clark County, Nevada.  (2)MapThe term Map means the map entitled Gold Butte National Conservation Area and dated May 23, 2013. 
(3)Public landThe term public land has the meaning given the term public lands in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702).  (4)SecretaryThe term Secretary means the Secretary of the Interior. 
(5)StateThe term State means the State of Nevada.  (6)Wilderness areaThe term wilderness area means a wilderness area designated by section 403(a). 
403.Additions to National Wilderness Preservation System 
(a)AdditionsIn furtherance of the Wilderness Act (16 U.S.C. 1131 et seq.), the following public land administered by the Bureau of Land Management in the County is designated as wilderness and as components of the National Wilderness Preservation System: (1)Virgin peak wildernessCertain public land managed by the Bureau of Land Management, comprising approximately 18,296 acres, as generally depicted on the Map, which shall be known as the Virgin Peak Wilderness. 
(2)Black ridge wildernessCertain public land managed by the Bureau of Land Management, comprising approximately 18,192 acres, as generally depicted on the Map, which shall be known as the Black Ridge Wilderness.  (3)Bitter ridge north wildernessCertain public land managed by the Bureau of Land Management comprising approximately 15,114 acres, as generally depicted on the Map, which shall be known as the Bitter Ridge North Wilderness. 
(4)Bitter ridge south wildernessCertain public land managed by the Bureau of Land Management, comprising approximately 12,646 acres, as generally depicted on the Map, which shall be known as the Bitter Ridge Wilderness.  (5)Billy goat peak wildernessCertain public land managed by the Bureau of Land Management, comprising approximately 30,460 acres, as generally depicted on the Map, which shall be known as the Billy Goat Peak Wilderness. 
(6)Million hills wildernessCertain public land managed by the Bureau of Land Management, comprising approximately 24,818 acres, as generally depicted on the Map, which shall be known as the Million Hills Wilderness.  (7)Lime canyon wilderness additionsCertain public land managed by the Bureau of Land Management, comprising approximately 10,069 acres, as generally depicted on the Map, which is incorporated in, and shall be managed as part of, the Lime Canyon Wilderness designated by section 202(a)(9) of the Clark County Conservation of Public Land and Natural Resources Act of 2002 (16 U.S.C. 1132 note; Public Law 107–282). 
(b)National landscape conservation systemThe wilderness areas shall be administered as components of the National Landscape Conservation System.  (c)Road offsetThe boundary of any portion of a wilderness area that is bordered by a road shall be at least 100 feet away from the centerline of the road so as not to interfere with public access. 
(d)Map and legal description 
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of each wilderness area with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.  (2)EffectEach map and legal description under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary may correct clerical and typographical errors in the map or legal description. 
(3)AvailabilityEach map and legal description under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.  404.Administration (a)ManagementSubject to valid existing rights, the wilderness areas shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that— 
(1)any reference in that Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act; and  (2)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary. 
(b)Incorporation of acquired land and interestsAny land or interest in land within the boundaries of a wilderness area that is acquired by the United States after the date of enactment of this Act shall be added to, and administered as part of, the wilderness area within which the acquired land or interest is located.  (c)Water rights (1)FindingsCongress finds that— 
(A)the land designated as a wilderness area— (i)is within the Mojave Desert; 
(ii)is arid in nature; and  (iii)includes ephemeral streams; 
(B)the hydrology of the land designated as a wilderness area is locally characterized by complex flow patterns and alluvial fans with impermanent channels;  (C)the subsurface hydrogeology of the region within which the land designated as a wilderness area is located is characterized by ground water subject to local and regional flow gradients and artesian aquifers; 
(D)the land designated as a wilderness area is generally not suitable for use or development of new water resource facilities;  (E)there are no actual or proposed water resource facilities and no opportunities for diversion, storage, or other uses of water occurring outside the land designated as a wilderness area that would adversely affect the wilderness or other values of the land; and 
(F)because of the unique nature and hydrology of the desert land designated as a wilderness area and the existence of the Clark County Multi-Species Habitat Conservation Plan, it is possible to provide for proper management and protection of the wilderness, perennial springs, and other values of the land in ways different than the methods used in other laws.  (2)Statutory construction (A)No reservationNothing in this title constitutes an express or implied reservation by the United States of any water or water rights with respect to the land designated as a wilderness area. 
(B)State rightsNothing in this title affects any water rights in the State existing on the date of enactment of this Act, including any water rights held by the United States.  (C)No precedentNothing in this subsection establishes a precedent with regard to any future wilderness designations. 
(D)No effect on compactsNothing in this title limits, alters, modifies, or amends any of the interstate compacts or equitable apportionment decrees that apportion water among and between the State and other States.  (E)Clark county multi-species habitat conservation planNothing in this title limits, alters, modifies, or amends the Clark County Multi-Species Habitat Conservation Plan with respect to the land designated as a wilderness area, including specific management actions for the conservation of perennial springs. 
(3)Nevada water lawThe Secretary shall follow the procedural and substantive requirements of State law in order to obtain and hold any water rights not in existence on the date of enactment of this Act with respect to the land designated as a wilderness area.  (4)New projects (A)Definition (i)In generalIn this paragraph, the term water resource facility means irrigation and pumping facilities, reservoirs, water conservation works, aqueducts, canals, ditches, pipelines, wells, hydropower projects, and transmission and other ancillary facilities, and other water diversion, storage, and carriage structures. 
(ii)ExclusionIn this paragraph, the term water resource facility does not include wildlife guzzlers.  (B)No licenses or permitsExcept as otherwise provided in this title, on and after the date of enactment of this Act, neither the President nor any other officer, employee, or agent of the United States shall fund, assist, authorize, or issue a license or permit for the development of any new water resource facility within the land designated as a wilderness area. 
(d)WithdrawalSubject to valid existing rights, any Federal land within the wilderness areas, including any land or interest in land that is acquired by the United States within the Gold Butte National Monument after the date of enactment of this Act, is withdrawn from— (1)entry, appropriation, or disposal under the public land laws; 
(2)location, entry, and patent under the mining laws; and  (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. 
405.Adjacent management 
(a)No buffer zonesCongress does not intend for the designation of land as wilderness areas to lead to the creation of protective perimeters or buffer zones around the wilderness areas.  (b)Nonwilderness activitiesThe fact that nonwilderness activities or uses can be seen or heard from areas within a wilderness area shall not preclude the conduct of those activities or uses outside the boundary of the wilderness area. 
406.Military, law enforcement, and emergency overflightsNothing in this title restricts or precludes— (1)low-level overflights of military, law enforcement, or emergency medical services aircraft over the area designated as wilderness by this title, including military, law enforcement, or emergency medical services overflights that can be seen or heard within the wilderness area; 
(2)flight testing and evaluation; or  (3)the designation or creation of new units of special use airspace, or the establishment of military, law enforcement, or emergency medical services flight training routes, over the wilderness area. 
407.Release of wilderness study areas 
(a)FindingCongress finds that, for the purposes of section 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782), the Bureau of Land Management land in any portion of the wilderness study areas located within the Gold Butte National Monument not designated as a wilderness area has been adequately studied for wilderness designation.  (b)ReleaseAny Bureau of Land Management land described in subsection (a) that is not designated as a wilderness area— 
(1)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c));  (2)shall be managed in accordance with— 
(A)the land management plans adopted under section 202 of that Act (43 U.S.C. 1712); and  (B)cooperative conservation agreements in existence on the date of enactment of this Act; and 
(3)shall be subject to— (A)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and 
(B)title I.  408.Native American cultural and religious usesNothing in this title diminishes— 
(1)the rights of any Indian Tribe; or  (2)Tribal rights regarding access to Federal land for Tribal activities, including spiritual, cultural, and traditional food-gathering activities. 
409.Wildlife management 
(a)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this title affects or diminishes the jurisdiction of the State with respect to fish and wildlife management, including the regulation of hunting, fishing, and trapping, in the wilderness areas.  (b)Management activities (1)In generalIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), management activities to maintain or restore fish and wildlife populations and the habitats to support the populations may be carried out within the wilderness areas, if the activities— 
(A)are consistent with relevant wilderness management plans; and  (B)are carried out in accordance with appropriate policies, such as those set forth in Appendix B of House Report 101–405. 
(2)Use of motorized vehiclesThe management activities under paragraph (1) may include the occasional and temporary use of motorized vehicles, if the use, as determined by the Secretary, would— (A)promote healthy, viable, and more naturally distributed wildlife populations that would enhance wilderness values; and 
(B)accomplish the purposes described in subparagraph (A) with the minimum impact necessary to reasonably accomplish the task.  (c)Existing activitiesConsistent with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and in accordance with appropriate policies such as those set forth in Appendix B of House Report 101–405, the State may continue to use aircraft (including helicopters) to survey, capture, transplant, monitor, and provide water for wildlife populations, including bighorn sheep, and feral stock, horses, and burros. 
(d)Wildlife water development projectsSubject to subsection (f), the Secretary shall authorize structures and facilities, including existing structures and facilities, for wildlife water development projects, including guzzlers, in the wilderness areas if— (1)the structures and facilities will, as determined by the Secretary, enhance wilderness values by promoting healthy, viable and more naturally distributed wildlife populations; and 
(2)the visual impacts of the structures and facilities on the wilderness areas can reasonably be minimized.  (e)Hunting, fishing, and trapping (1)In generalThe Secretary may designate, by regulation, areas in which, and establish periods during which, for reasons of public safety, administration, or compliance with applicable laws, no hunting, fishing, or trapping will be permitted in the wilderness areas. 
(2)ConsultationExcept in emergencies, the Secretary shall consult with the appropriate State agency before promulgating regulations under paragraph (1).  (f)Cooperative agreementThe State, including a designee of the State, may conduct wildlife management activities in the wilderness areas— 
(1)in accordance with the terms and conditions specified in the cooperative agreement between the Secretary and the State entitled Memorandum of Understanding between the Bureau of Land Management and the Nevada Department of Wildlife Supplement No. 9 and signed November and December 2003, including any amendments to the cooperative agreement agreed to by the Secretary and the State; and  (2)subject to all applicable laws (including regulations). 
410.Wildfire, insect, and disease management 
(a)In generalIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may take such measures in each wilderness area as the Secretary determines to be necessary for the control of fire, insects, and diseases (including, as the Secretary determines to be appropriate, the coordination of the activities with a State or local agency).  (b)EffectNothing in this title precludes a Federal, State, or local agency from conducting wildfire management operations (including operations using aircraft or mechanized equipment) in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)). 
411.Climatological data collectionSubject to such terms and conditions as the Secretary may require, nothing in this title precludes the installation and maintenance of hydrologic, meteorologic, or climatological collection devices in the wilderness areas if the facilities and access to the facilities are essential to flood warning, flood control, and water reservoir operation activities.  